Exhibit 10.1

 

AGREEMENT

RA-AI04032019

 

This AGREEMENT, effective the 4th day of February 2020 (the “Effective Date”),
is entered into by and between:

 

BRICKELL FINANCIAL SERVICES-MOTOR CLUB, INC.

d/b/a

ROAD AMERICA MOTOR CLUB

and

ROAD AMERICA MOTOR CLUB, INC.

7300 Corporate Center Drive, Suite 601

Miami, Florida 33126

 

(hereinafter, collectively and individually referred to as “RA”)

 

and

 

ARCIMOTO, INC.

2034 West 2nd Avenue

Eugene, OR 97402

 

(hereinafter, referred to as “AI”)

 

RA and AI may also be referred to in this Agreement collectively as the
“Parties” and individually as a “Party.”

 

Recitals

 

WHEREAS, Arcimoto, Inc., an Oregon corporation, is a three-wheeled utility
vehicle manufacturing company offering a suite of vehicles for purchase by
customers in the United States; and

 

WHEREAS, Brickell Financial Services-Motor Club, Inc., d/b/a Road America Motor
Club, and Road America Motor Club, Inc. are Florida corporations providing a
variety of motor club services, including roadside assistance services utilizing
a network of independent towing and service contractors (“ISPs”), throughout the
United States and Canada; and

 

WHEREAS, AI desires to make available for those consumers purchasing its new AI
vehicle emergency roadside assistance services including, but not limited to,
towing, jump starting, and flat tire assistance for the purchased vehicle
(collectively, “24-Hour Roadside Assistance Services”); and

 

WHEREAS, RA is in the business of providing 24-Hour Roadside Assistance Services
and motor club services, and is willing, subject to all of the terms and
conditions as herein described, to provide 24-Hour Roadside Assistance Services
as further defined and set forth in Exhibit “A” (“24-Hour Roadside Assistance
Service Program(s)”) to AI’s customers.

 



1

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
agree to the following:

 

TERMS:

 

1.Definitions.

 

a.For the purpose of this Agreement, the following additional definitions shall
apply:

 

i. “Administration Fee” is defined as the compensation due RA by AI for the
administration of the Program in accordance with the terms and conditions of
this Agreement.

 

ii. “Affiliate” is defined as an entity, directly or indirectly, Controlling,
Controlled by or under common Control with a Party, or any Affiliate that is
subsequently divested.

 

iii. “Assistance Coordinator” is defined as a customer service representative
employed and trained by RA or an RA Affiliate, at one of RA’s or an RA
Affiliate’s 24-hour call centers, to perform the Dispatch for 24-Hour Roadside
Assistance Services requested by a Member and/or Covered Vehicle driver, or a AI
customer representative on behalf of the Member, in accordance with the
Membership Agreement and this Agreement.

 

iv. “Benefit Limit” is defined as the maximum amount per Dispatch Episode
available to a Member for a Covered Service, or other RA Service as indicated
herein Exhibit “A” (“24-Hour Roadside Assistance Service Program(s)”) and the
Membership Agreement.

 

v. “Cancelled or Expired Call” is defined as a call whereby an individual
contacts RA utilizing a AI exclusive toll-free phone number with a request for
Services but whose corresponding Membership Agreement and/or Covered Vehicle
information is found as cancelled or expired in RA’s electronic database or is
otherwise ineligible for Services under this Agreement. As more fully set forth
below, AA shall inform RA of any cancellations within thirty (30) days of same.

 

vi. “Claim Fee” is defined as the amount invoiced by the ISP to and paid by RA
for the cost of a Covered Service rendered to a Covered Vehicle during a
Dispatch Episode, or incurred for a GOA, in accordance with the terms and
conditions of this Agreement which, for the purposes of this Agreement, in no
case shall exceed the Benefit Limit.

 

vii. “Claim Reimbursement Amounts” is defined as the total sum due RA by AI
consisting of the Dispatch Fee per Dispatch Episode or GOA, plus the Claim Fee
per Dispatch Episode, GOA, or Ancillary Service Claim, for a Member’s claim(s)
for covered RA Services pursuant to the terms and conditions of this Agreement.

 

viii. “Control” is defined as the power to vote fifty percent (50%) or more of
the voting interests of an entity or ownership of fifty percent (50%) or more of
the beneficial interests in income or capital of an entity.

 



2

 

 

ix. “Covered Emergency” and/or “Covered Service” is defined as a disablement of
a Covered Vehicle for which a 24-Hour Roadside Assistance Service may be
provided under the terms and conditions as described in this Agreement.

 

x. “Covered Vehicle” is defined as any the vehicle reported by AI to RA via an
Update File and/or Master File as the vehicle eligible for RA Services as of the
Effective Date of Coverage.

 

xi. “Dispatch Episode” and/or “Dispatch” is defined as a Member’s request for a
24-Hour Roadside Assistance Service for a Covered Vehicle as outlined under the
terms and conditions of this Agreement. Each Dispatch performed by RA with a
request to an ISP for a roadside assistance service type (including but not
limited to the following examples: towing service, lock-out, battery assistance,
flat tire assistance, and/or Gone on Arrival) will be counted as a unique and
separate Dispatch Episode.

 

xii. “Effective Date of Coverage” is defined as the date the Member is eligible
to receive the RA Services outlined in their Membership Agreement, as
applicable, and reported by AI to RA.

 

xiii. “Estimated time of arrival” and/or “ETA” is defined as the estimated time
of arrival of the ISP to the scene of the Covered Vehicle’s disablement.

 

xiv. “Fulfillment” is defined as the act of producing and providing to the
Member the Membership Agreement, as applicable, and any other written materials
relating to the Member’s use of the Services.

 

xv. “Gone on Arrival” or “GOA” is defined as a Dispatch Episode where: (A) the
ISP arrived prior to or within fifteen (15) minutes after the expiration of the
ETA given the Member and/or Covered Vehicle’s driver and the Covered Vehicle was
no longer at the disablement scene or Member’s residence; and/or (B) the ISP
arrived and Service was no longer needed for the Covered Vehicle and, as a
result, the Covered Service requested could not be rendered; and/or (C) a
request for a Covered Service whereby the Service was cancelled more than
fifteen (15) minutes after the request for dispatch assistance had been made and
the ISP was already confirmed for service; and/or (D) the information provided
by the Member and/or Covered Vehicle driver or AI when requesting a Service was
inaccurate and/or incomplete and, as a result, RA incurred a GOA Claim Fee.

 

xvi. “Informational Call” is defined as a call whereby an individual contacts RA
utilizing an RA Toll-Free Number with issues or questions which shall be
serviced by RA as further set forth in Section 8(b) (“RA Service Procedures”)
below.

 

xvii. “ISP” is defined as an Independent Service Provider that is dispatched by
an Assistance Coordinator(s) to provide 24-Hour Roadside Assistance Services to
Members and/or disabled Covered Vehicles for Covered Emergencies.

 

xviii. “Master File” is defined as a report electronically provided by AI to RA
providing the information required in Section 13 (“Data Reporting”) herein for
all active Covered Vehicles as of the date of the report.

 

xix. “Member” is defined as a customer who purchased a RA Membership through an
optional offering to their purchase of a new vehicle, reported by AI to RA as a
person eligible for RA Services and whose Membership Fee has been received by RA
in accordance to this Agreement.

 



3

 

 

xx. “Membership Agreement” is defined as an RA motor club membership agreement
issued to a Member pursuant to the terms and conditions of this Agreement. The
Membership Agreement shall contain information related to the use of the RA
Services including, but not limited to, a description of coverages, Benefit
Limits, exclusions and limitations, in accordance with the Member’s Program as
set forth in this Agreement, and a Membership card.

 

xxi. “Membership Fee” is defined as the Service Fee due RA by AI for each
Membership which is eligible for RA Services as reported by AI to RA.

 

xxii. “Membership Kit” is defined as the informational Membership materials
regarding the Membership Program, including, without limitation: (i) details
regarding use of RA’s Services; (ii) RA’s Service coverage and limitations
applicable to the Program Membership; and (iii) two (2) Membership cards.

 

xxiii. “Monthly Invoice” is defined as the monthly summary invoice submitted by
RA to AI, pursuant to Section 20 (“Compensation”) herein, for payment of Service
Fees based upon the Update Files and/or Master Files required in Section 14
(“Data Reporting”) of this Agreement.

 

xxiv. “Monthly Minimum Service Fees” is defined as the minimum amount of Service
Fees due to RA by AI each month.

 

xxv. “No Record Call” or “No Rec” is defined as a call whereby an individual
contacts RA utilizing an RA Toll-Free Number with a request for Services but
whose Membership or Covered Vehicle information cannot be located in RA’s
electronic database.

 

xxvi. “Program” is defined as the totality of the Services provided by RA to AI
and/or Members in conjunction with such Membership Agreements, and RA’s
administration in connection with all such Services as set forth in this
Agreement.

 

xxvii. “Proprietary Information” as used herein shall mean any and all
information, including, but not limited to, business plans, information and
strategies, marketing information, sales information, financial information and
projections, customer information, products, RA’s computer technology,
composition of matter, process, design information systems, computer hardware or
software, computer application, computer code in source or object form,
equipment, materials, samples, data (electronic, written or in any other form),
and Trade Secrets (hereinafter defined), and other information or knowledge
generated or originated by RA relating to its business or in the business which
it or its affiliates intend to engage.

 

xxviii. “RA Toll-Free Number” is defined as a dedicated toll-free number to
access RA Services, from within the United States and Canada, provided and
assigned by RA to AI for a Program(s) pursuant to this Agreement.

 

xxix. “Service Fee(s)” is defined as the compensation, due RA by AI for
performance of RA Services in accordance with the terms and conditions of this
Agreement.

 



4

 

 

xxx. “Service Level Standard(s)” or “Service Level(s)” is defined as the minimum
required service performance standard for a particular Service performance item
rendered by RA as set forth in Exhibit “B” (“Service Level Parameters”) of this
Agreement.

 

xxxi. “Term” is defined as the time period for this Agreement set forth in
Section 18 (“Term”) of this Agreement.

 

xxxii. “Territory” is defined as the geographical area within which RA will
provide the RA Services for a Program.

 

xxxiii. “Trade Secrets” shall mean any and all information including, without
limitation, any formula, pattern, drawing, compilation, program, device, method,
technique, design, concept, idea, plan, computer security information, process,
cost data, pricing, marketing, sales, supplier/vendor/customer/Member
lists/weblists/web contacts/web information logo, trademark, products or related
information, any item described as a trade secret in accordance with the Florida
Uniform Trade Secret Act (section 688.002(4), Florida Statutes, any other
Florida Statute, or any corresponding and comparable statute, code, or other act
under any other state law, or Federal Law which defines trade secret, directly
or indirectly related to the past, present or anticipated business affairs of
RA, that derives value, actual or potential, from not being generally known to
the public or to other persons who can obtain value from its disclosure or use
and is the subject of efforts that are reasonable under the circumstances to
maintain such secrecy.

 

xxxiv. “Unverified Call” is defined as a Cancelled or Expired Call or No Record
Call, both for which AI has instructed RA to further verify the caller’s current
eligibility for RA’s Services pursuant to Section 10 (“Dispatch Procedures”) of
this Agreement.

 

xxxv. “Update File” is defined as a report electronically provided by AI to RA
providing the information required in Section 14 (“Data Reporting”) herein below
for certain Members and/or Covered Vehicles as of the date of the report.

 

xxxvi. “Verified Call” is defined as a call received by RA from an enrolled
Member or driver of a Covered Vehicle, as applicable and reported to RA by AI,
who: (A) utilized an RA Toll-Free Number, (B) appears in RA’s database as a
Member and/or Covered Vehicle driver that is requesting a Covered Service(s) for
a Covered Vehicle, and (C) whose corresponding Membership does not show as
cancelled or expired in RA’s database.

 

2.Representations and Warranties of the Parties.

 

a. RA and AI each for itself warrants and represents to the other that: (i) it
is duly organized, validly existing and in good standing and has the right,
power, legal capacity and authority to enter into and lawfully perform its
obligations under this Agreement; and, (ii) it has obtained the corporate
approvals necessary to enter into this Agreement.

 

b. RA and AI each for itself warrants and represents to the other that, to the
best of its knowledge, the performance of this Agreement is not prohibited by
and does not violate any law or any order or regulation of an administrative
agency or other governmental body having jurisdiction of such Party.

 



5

 

 

c. The Parties agree to exert their best efforts to comply at all times with all
federal, state and local laws, rules and regulations applicable to its products
or services (“Applicable Laws”) as Applicable Laws may now or hereinafter be in
effect; provided, however, that neither Party shall be in default under this
Agreement unless its failure to so comply causes direct damages to the other
Party.

 

3.Responsibilities and Obligations of RA and AI.

 

a. AI agrees to offer RA’s 24-Hour Roadside Assistance Services as a stand-alone
service offering for purchase to its clients and/or their customers.

 

b. RA agrees to provide the Services set forth in Exhibit “A” (“24-Hour Roadside
Assistance Service Program(s)”) throughout the United States and Canada to each
Member in accordance with this Agreement. In providing the Services, RA hereby
agrees that the Services shall be performed in a commercially reasonable,
skillful and timely manner including, but not limited to, by RA’s adherence to
the Dispatch Service Parameters attached hereto as Exhibit “B” (“Service Level
Parameters”).

 

c. AI agrees to pay RA Service Fees, according to the Service Fee schedules
agreed upon and provided herein Section 20 (“Compensation”), for providing the
RA Services contemplated by this Agreement.

 

d. AI agrees to inform RA of cancellations or any other action by Member or AI
that would discontinue coverage.

 

e. The Services shall be subject to all of the terms and conditions set forth in
Exhibit “A” (“24-Hour Roadside Assistance Service Program(s)”); provided,
however, that the Membership Agreement may be modified in RA’s discretion. RA
agrees to provide AI with no less than thirty (30) days’ advance notice of any
change to the Services.

 

4.Marketing and Advertising.

 

a. AI will be responsible for all marketing and advertising expenses for AI’s
sales efforts or campaigns solely using methods permitted by the governmental
authorities with jurisdiction over AI.

 

b. AI agrees that it will not use, nor will it allow any of AI’s employees,
agents, contractors, sales representatives, brokers, distributors, or other
authorized representatives (“Authorized Representatives”) to use, in any way,
any advertising or marketing materials other than that provided by RA, which
uses the name of RA or the RA logo or trademarks or makes any reference to RA or
to any of RA’s programs or plans, without first obtaining written authorization
from RA. Such authorization will not be unreasonably withheld.

 

c. AI shall make no warranties, and shall make reasonable efforts to ensure that
its Authorized Representatives make no warranties, relating to the RA Services
described in this Agreement except as expressly set forth in the sales
literature or Membership Agreement provided to AI by RA or as expressly
permitted by RA in writing. Such authorization will not be unreasonably
withheld. Notwithstanding the foregoing, AI and its Authorized Representatives
may make representations concerning RA’s Services as described in Exhibit “A”
(“24-Hour Roadside Assistance Service Program(s)”) hereto.

 



6

 

 

d. AI acknowledges and agrees that it shall have the sole responsibility for any
and all compensation or other remuneration due or payable to their respective
Authorized Representatives for the issuance of Services contemplated under this
Agreement.

 

e. Subject to Applicable Law(s), AI will also be responsible for determining the
retail price for RA Memberships sold to AI’s customers. RA agrees that AI, as
its compensation for the performance of its obligations pursuant to this
Agreement, is entitled to retain all proceeds in excess of those Membership Fees
paid to RA as required in Section 20 (“Compensation”).

 

5.Motor Club Agent Registration.

 

a. Hereinafter, for any RA motor club programs where AI directly sells a motor
club program provided by RA on an optional basis, AI agrees that RA will appoint
and register those certain employees or authorized representatives of AI as
motor club agents of RA with the authority to refer and make available for sale
and/or delivery the memberships or programs of RA in those states where such
registration is required for a RA membership program. AI, its agent network,
and/or service partners shall be responsible for providing RA with the
appropriately completed and signed registration form required by the state for
each applicant upon the occurrence of the conditions described in the foregoing
sentence. All agent registration and appointment fees for AI personnel or
employees shall be paid by AI or the AI agents. RA shall be solely responsible
for any and all transactions in connection with the membership in RA. AI shall
have no duty whatsoever under this Agreement or otherwise to market or sell,
either directly or indirectly, RA motor club memberships to any person except
indirectly through AI’s marketing and sales in the ordinary course of business.

 

b. The motor club agent registration and appointment of AI’s employees or
authorized representatives shall be coordinated with and/or accomplished by RA,
so that RA may ensure the proper authority has been issued prior to any
solicitation, referral, sale or offering for sale of a RA motor club membership.
AI agrees that RA shall have the right to terminate the authority of any
employee appointed by RA to make available any of RA’s memberships or programs.

 

c. AI, and those individuals appointed as motor club agents for RA pursuant to
the foregoing, shall have no duty whatsoever under this Agreement or otherwise
to market or sell, either directly or indirectly, RA motor club memberships to
any person except as desired by AI through AI’s marketing and sales in the
ordinary course of business.

 

6.Fulfillment.

 

a. For all Members sourced by AI in accordance with this Agreement, AI shall be
responsible for Fulfillment and agrees to distribute the Membership to each
Member at the point of sale or reasonably thereafter.

 

b. RA will issue a supply of the field issue Membership materials to AI for
distribution to AI Clients. The cost of producing these materials shall be the
sole responsibility of RA.

 

c. AI shall not utilize or issue to any Member any other customer fulfillment
materials for the RA Services than those supplied by RA without prior review and
written approval of the materials by RA. Such authorization will not be
unreasonably withheld.

 



7

 

 

7.Membership Cancellations.

 

a. It is understood and agreed upon by both Parties that any Member has the
right to cancel their Membership with RA in writing at any time during the term
of their Membership pursuant to motor club statutes, and that disclosure of the
Member’s cancellation rights in the applicable Membership Agreement is required.

 

b. In the case of the applicable AI Program(s) set forth in Exhibit “A”
(“24-Hour Roadside Assistance Service Program(s)”), the Membership Agreement
will reflect that, as the Membership is being provided to the Member on a
complimentary basis, the Membership is nonrefundable and has no cancellation
fee.

 

8.RA Services Procedures.

 

a. A RA Toll-Free Number shall be provided and assigned by RA to AI for each
Program. Each Program’s Toll-Free Number will be maintained by Assistance
Coordinators, including Assistance Coordinators that can provide bilingual
services, to accept 24-Hour Roadside Assistance Service follow-up calls from AI
and/or Members at all times (24 hours a day, every day of the year). RA shall
not use these numbers for any other clients or programs, except as approved by
AI.

 

b. RA shall use a customized greeting when facilitating Services for Members as
agreed upon with AI. Other than follow-up calls from Members related to an
ongoing Dispatch Episode, with non-emergency issues or questions such as Benefit
Limits, Coverage, changes to a Service request, Dispatch Episode cancellation,
etc.) (“Informational Calls”) will be serviced by RA for an additional
twenty-five dollar ($25.00) Service Call Fee.

 

9.Toll-Free Number(s).

 

a. It is understood and agreed by RA and AI that the exclusive toll-free 24-Hour
Roadside Assistance Services telephone line(s) (hereinafter, “Toll-Free
Number(s)”) are and shall remain the sole and exclusive property of RA.

 

b. In the event of expiration or termination of this Agreement in accordance
with those provisions herein, RA agrees it will, upon advance written request by
AI, promptly take the necessary action to release and arrange portability of the
Toll-Free Number(s) as directed by AI.

 

10.Dispatch Procedures.

 

a. In accordance with AI’s requirements, RA shall provide Covered Services for
all Verified Calls. For Unverified Calls, the Parties agree that RA shall
proceed as follows:

 

i.Cancelled or Expired Call: Conduct a search of RA’s electronic database for
the Member’s name and Covered Vehicle information in an attempt to locate an
active Contract eligible for Services under this Agreement. Should the
individual still not be eligible for Services, RA will offer to dispatch 24-Hour
Roadside Assistance Service for the caller pursuant to Section 10(a)(iii) below.

 



8

 

 

ii.No Record Call: RA shall obtain from the caller the required information,
according to the instructions attached herein and made a part of this Agreement
as Exhibit “C” (“No Record Call Dispatching Process”), prior to providing the
individual with RA Services according to the RA Services configuration for the
Program assigned the AI exclusive toll-free number utilized by the No Record
Caller (as set forth in Exhibit “A” (“24-Hour Roadside Assistance Service
Program(s)”)) and according to the procedures set forth in Exhibit “C”. For
those No Record Callers who provide the required information in Exhibit “C” and
are provided RA Services, If the caller and/or vehicle does not appear in a
subsequent Membership reporting by AI to RA per Section 14 (“Data Reporting”),
with payment of Service Fees for that Membership being made to RA by AI within
forty-five (45) days of the No Record Call, RA will invoice AI for the cost of
the Services rendered to the Member for the Services for these No Record Calls
(“No Record Call Invoice”). The Parties agree that all No Record Calls Claim
Fees and Dispatch Fees due RA are to be paid in full by AI within thirty (30)
days of receipt of an RA invoice by AI, and that rejections of any No Record
Call claims performed in accordance to this Agreement will not be allowable. If
such full payment is not received by RA for the No Record Call Dispatch Episodes
performed in accordance to this Agreement within the thirty (30) days’ period,
AI shall be considered in breach of the Agreement and RA has the right to cease
accepting any new business reported by AI and performing indemnified 24-Hour
Roadside Assistance Services for the AI Program until such payment is received
in full or the Agreement between the Parties is terminated.

 

iii.Should a Cancelled or Expired Caller or No Record Caller not be able to
provide the required information, RA will offer to dispatch assistance for the
caller, but the caller must pay for the cost of all provided Services directly
to the ISP at the time of the disablement, in which case the caller will be
eligible to take advantage of RA’s pre-negotiated contracted rates with the ISP
when obtaining assistance, and will be instructed to seek reimbursement for the
Services rendered up to their Contract’s Benefit Limit, if they believe they are
entitled to the Services through their Contract.

 

11.Dispatch Episodes.

 

a. For all AI Dispatch Episodes, RA will contact a qualified ISP who will be
promptly dispatched to assist the Member. Dispatch Service Parameters agreed to
by the Parties are outlined in Exhibit “B” (“Service Level Parameters”) to this
Agreement. The ISP will respond within RA guidelines as quickly as prevailing
(weather, traffic or emergency conditions) permit.

 

b. Emergency conditions include, but are not limited to, acts of God, police or
government direction or control of local ISP network, flooding, terrorism,
rioting and earthquakes. An ISP’s performance shall be excused during the
existence of any event of Force Majeure pursuant to Section 26(l) (“Force
Majeure”) of this Agreement.

 

12.Reimbursements.

 

a. Should a Member and/or Covered Vehicle driver require 24-Hour Roadside
Assistance Services when: (i) that individual’s call to RA for a Covered
Service(s) results in payment by the Member or Covered Vehicle driver to the ISP
pursuant to Section 10 (“Dispatch Procedures”) herein; or (ii) the requested
Covered Service(s) cannot be provided by RA using its network of ISPs, RA will
maintain a reimbursement process for the Member, upon filing of proper paperwork
including the original paid receipt for services rendered, for possible
reimbursement of the charges incurred by the Member up to the Membership’s
Benefit Limit.

 



9

 

 

b. Those Members contacting RA for 24-Hour Roadside Assistance Services will be
provided an authorization code and specific instructions for reimbursement
consideration if the requested Covered Service(s) could not be obtained from RA.
A Member’s properly filed and eligible reimbursement claim will be processed and
paid up to the Benefit Limit if the Member’s eligibility for RA Services on the
date the Covered Service(s) was rendered is confirmed by RA.

 

13.Customer Care.

 

a. All resolution of disputes with respect to Services between Member and RA and
will be the responsibility of RA’s Customer Care Department. The decisions of
the Customer Care Department will be final and binding as set forth in the terms
and conditions of this Agreement and the Membership Agreement.

 

b. RA will notify AI of all disputed or denied complaints and AI may elect to
disregard RA’s recommendations and reimburse the Member at its sole cost and
expense. RA will provide AI with a monthly report detailing all Customer Care
issues related to the AI Dispatch Episodes upon AI’s reasonable request.

 

14.Data Reporting.

 

a. Throughout the Term, AI shall provide to RA, on a weekly basis or more
frequently if deemed necessary by AI and RA, an Update File identifying each
Member whose Membership status comports with one of the Update File transaction
type codes referenced below. The Parties further agree that a Master File shall
subsequently be provided by AI to RA to be utilized by both Parties for billing
reconciliation purposes. The frequency of the subsequent Master File submissions
shall be mutually agreed upon by the Parties.

 

b. After the Term, AI agrees to promptly (and, in all cases, within fifteen (15)
days) provide RA with an Update File reflecting Membership Cancellations as
(C)ancelled. The rights and obligations set forth in the preceding sentence
shall survive the termination or expiration of this Agreement.

 

c. For each Covered Vehicle, AI shall provide the following information
(individually, “Member Information” and, collectively, “AI Data”) to RA:

 

i.Member’s name;

ii.Member’s address;

iii.Member’s phone number (mobile preferred, if available);

iv.Member’s AI Account number;

v.Make, model, and year of Covered Vehicle;

vi.Vehicle Identification Number (“VIN”) of Covered Vehicle;

vii.Effective Date of Coverage and term for RA Services;

 viii.Program and company code numbers assigned to AI by RA;

ix.Transaction type code:

(A)Master File - (M)aster

(B)Update File - (N)ew, (R)enewal, (C)ancel or (U)pdate; and,

x.Such other information as RA shall from time to time reasonably require.

 



10

 

 

d. In addition, AI shall provide RA secure access to its electronic database for
the purpose of verifying Member enrollment information and eligibility for RA
Services during RA’s process of providing RA Services pursuant to the terms and
conditions of this Agreement.

 

15.Reports.

 

a. RA will provide AI with monthly reports of new and renewed Members, including
cancellations, at AI’s request. RA will also provide to AI, at AI’s request,
Dispatch Episode report providing the number of Dispatches per month including
the Member’s name, Membership number, date of service and type of service
rendered.

 

b. The reports pursuant to Section 14 (“Data Reporting”), including RA’s monthly
reports, must be submitted in a format provided by or acceptable to both Parties
via secure electronic transfer. The cost of any programming required for a
reporting Party’s computer or reporting systems to accomplish the required
reporting to the other Party shall be the sole responsibility and expense of the
reporting Party. All reports and contents of such reports shall be “Confidential
Information” within the meaning of Section 24 (“Confidentiality”) of this
Agreement.

 

16.Insurance.

 

a. At all times during the term of this Agreement, RA shall, at its sole
expense, secure and maintain worker’s compensation insurance, in accordance with
applicable federal and state laws and regulations, and comprehensive general
liability insurance for claims for damages due to bodily and personal injury
(including death), property damage and advertising injury caused by, or in
conjunction with, the operation of RA’s business or arising out of acts or
omissions of its employees and/or ISPs. The minimum limits of general liability
insurance shall be: (i) combined single limit of $2,000,000 or not less than
$1,000,000 per person and not less than $1,000,000 per occurrence; (ii)
$2,000,000 aggregate for bodily injury and not less than $1,000,000 per
occurrence; and, (iii) $1,000,000 aggregate for property damage. RA shall also
secure and maintain excess liability insurance with an aggregate limit of not
less than $10,000,000. At the time this Agreement is signed and annually
thereafter, upon AI’s annual request, RA will provide AI with a certificate of
insurance evidencing the foregoing insurance coverages and, with respect to
liability coverage, naming AI as an “Additional Insured” on those policies where
allowable.

 

b. The insurance policies referenced in Section 16(a) (“Insurance”) above shall
provide coverage for liabilities or claims for damages resulting from Services
performed or undertaken by RA and/or its ISPs.

 

17.Relationship of the Parties.

 

a. Both Parties are and shall be deemed independent contractors in the
performance of their duties hereunder. Further, RA and AI acknowledge and agree
that the relationship arising from this Agreement does not constitute or create
a general agency, any other type of agency, joint venture, partnership,
employer/employee relationship or franchisor/franchisee relationship between
them.

 



11

 

 

b. Both Parties shall identify themselves as an authorized representative of the
other Party only with respect to the Services covered by this Agreement and
shall otherwise identify themselves as an independent business.

 

c. AI and RA shall not make any statements or any other expressions which
disparage the other Party, or the products, services or business of the other
Party; provided, however, that nothing shall preclude a Party from giving
truthful statements to regulatory and self-regulatory authorities. This clause
will survive the termination or expiration of this Agreement.

 

18.Term.

 

a. The term of this Agreement shall commence as of the Effective Date and shall
continue for an initial term of three (3) years (“Initial Term”) or until either
Party terminates this Agreement pursuant to the provisions of Section 22
(“Program(s) Review”), Section 19(b) through (d) (“Termination”) or Section
26(l) (“Force Majeure”) hereof.

 

b. Unless written notice is provided by either Party to the other Party at least
ninety (90) days prior to the expiration of the Initial Term or any Extended
Term, this Agreement shall automatically renew for an additional terms of one
(1) year upon each anniversary of the Effective Date (each an “Extended Term”)
or until either Party terminates this Agreement pursuant to the provisions of
this Agreement referenced in the preceding sentence.

 

19.Termination.

 

a. After the Initial Term, either Party may terminate this Agreement for any or
no reason by giving the other Party ninety (90) days’ prior written notice.

 

b. Either Party may terminate this Agreement for cause, upon thirty (30) day
prior written notice to the other Party, only upon a violation not otherwise
remedied by the other Party of any Applicable Law(s) as may now or hereinafter
be in effect which causes direct damages to the terminating Party.

 

c. RA may immediately terminate this Agreement for cause only upon the
occurrence of any of the following:

 

i.In the event AI fails to promptly remit all funds due to RA in the manner
prescribed herein, RA shall have the right to terminate this Agreement effective
the twentieth (20th) day following written notice to AI of such failure.
Termination shall be effective upon the twentieth (20th) day following written
notice, unless AI remits all funds due RA prior to such termination date.

 

ii.In the event AI procures a replacement roadside assistance service provider
without providing notice of non-renewal to RA pursuant to Section 19(b), or
termination pursuant to Section 22 (“Program(s) Review”) or Section 26(l)
(“Force Majeure”) of this Agreement, RA shall have the right to immediately
terminate this Agreement.

 

d. Either Party may terminate this Agreement upon fifteen (15) days’ written
notice of the occurrence of any of the following:

 



12

 

 

i.The material breach of this Agreement (other than for the reason set forth in
Section 19(c) above, which is not cured within ten (10) days of written notice
of such material breach from the non-breaching Party. The date of written notice
shall be determined by Section 26(i) (“Notices”) herein.

 

ii.The assignment or attempted assignment of this Agreement or any portion of
any interest in or any payment due under this Agreement without the prior
written consent of the non-assigning Party subject, however, to Section 26(a)
(“Assignment”) herein.

 

iii.Change in Control of a Party: Any corporate mergers, acquisitions, initial
public offerings (“IPOs”), or changes in ownership or Control of either Party
subject, however, to Section 26(p) (“Survivorship”) below.

 

e. This Agreement shall automatically terminate without action by either Party
in the event of: (i) a Party being adjudicated bankrupt or becoming insolvent;
(ii) upon the filing by or against a Party of a voluntary or involuntary
petition of bankruptcy; (iii) the execution by a Party of an assignment for the
benefit of its creditors; or (iv) the appointment of a receiver to a Party.

 

f. Upon termination, AI shall return all Confidential Information, Trade Secrets
protected and any and all other Proprietary Information to RA. Failure to do so
shall be considered a material breach of this Agreement and shall be governed by
Section 26(d) (“Governing Law”).

 

20.Compensation.

 

a. AI agrees to pay RA, within fifteen (15) days following the execution of the
Parties of this Agreement, a total amount of Twenty-Five Thousand and 00/100
U.S. Dollars ($25,000.00) for projected information technology and related costs
to be incurred by RA for the implementation and launch of the network of
Authorized Repair Centers, as further described in Exhibit “A” (“24-Hour
Roadside Assistance Service Program(s)”).

 

b. In addition to the Implementation Costs, AI agrees to pay RA all fees set
forth in the RA Service Fee Schedule set forth in Section B (“RA Service Fee
Schedule”) of Exhibit “A” (“24-Hour Roadside Assistance Service Program(s)”) for
each Member sourced through AI throughout the term of this Agreement:

 

c. All fees as set forth in Section B (“RA Service Fee Schedule”) of Exhibit “A”
(“24-Hour Roadside Assistance Service Program(s)”) are exclusive of any
applicable sales, use or other tax or governmental charge, however designated,
that are properly levied by any taxing authority upon the purpose of this
Agreement and required by law (collectively, the “Taxes”).

 

d. RA and AI agree that AI is responsible for and will reimburse RA for the cost
of all covered RA Services plus the Dispatch Fees due per Dispatch Episode as
further set forth in Section B (“RA Service Fee Schedule”) of Exhibit “A”
(“24-Hour Roadside Assistance Service Program(s)”).

 

e. RA and AI further agree that all fees as set forth in Section B (“RA Service
Fee Schedule”) of Exhibit “A” (“24-Hour Roadside Assistance Service Program(s)”)
due to RA from AI are non-cancelable and deemed earned as received.

 



13

 

 

21.Payment of Service Fees by AI.

 

a. AI agrees it shall remit the total Service Fees due to RA by Dispatch Episode
based on the monthly RA Report set forth in Section 15 (“Reports”), on or about
the fifteenth (15th) day of each calendar month for the previous month’s
business, but no later than the fifteenth (15th) of each calendar month.
Unpermitted retention of Service Fees shall be considered Civil Theft by AI and
shall be governed by §772.11(1) Florida Statutes.

 

b. Further, the Parties agree that AI shall pay RA the Service Fees due or the
sum of three thousand dollars ($3,000.00) (“Monthly Minimum Service Fee”),
whichever amount is greater each month. This will be effective one year after
the signing of this contract.

 

c. Should any amount owing RA under this Agreement not be paid by AI when due,
such amount will accrue interest at the rate of one and a half percent (1.5%)
per annum. Such interest shall be calculated and shall be compounded monthly on
the entire balance then due, commencing from the time the payment is due, until
such time as the entire outstanding amount plus all accrued interest is paid in
full to RA.

  

22.Program(s) Review.

 

a. Both Parties agree that RA’s Service Fee schedule for a Program has been
based upon the Program’s Services structure and positioning by AI, anticipated
Claim Fees; and anticipated utilization of the Services by Members sourced
through AI.

 

b. Further, the Parties agree that, on a quarterly basis, RA reserves the right
to review the AI’s Program(s) profitability. In the event a Service Fee increase
or decrease is needed for a Program, RA agrees to notify AI at least thirty (30)
days prior to the effective date of such a Service Fee adjustment for an AI
Program offering.

 

c. The Parties shall attempt to renegotiate and mutually agree to adjust the
proposed RA Service Fee Schedule provided during the thirty (30) day period;
however, if an agreement cannot be reached within that period, this Agreement
shall terminate automatically at end of said thirty (30) day period.

 

d. The termination or cancellation of this Agreement for any reason shall not in
any manner affect or impair the rights of any Member to receive benefits accrued
prior to the effective date of such termination.

 

23.Program Modification and Additional Programs.

 

a. AI and RA agree that throughout the Term, AI may decide to modify, customize
or enhance a Program being offered by AI or may decide to offer other RA 24-Hour
Roadside Assistance programs or services such as transport services, vehicle
theft recovery or other related services.

 

b. RA and AI agree that such new program(s) (including but not limited to RA
Services descriptions, Benefit Limits, compensation schedules and other
necessary information) shall be added to and by reference made a part of this
Agreement in Exhibit “D” (“Additional Service Plan Offerings”) via an amendment
to this Agreement as set forth herein Section 26(c) (“Modification”).

 



14

 

 

24.Confidentiality.

 

a. Each Party acknowledges that during the term of this Agreement, it shall have
access to confidential information and trade secrets of the other, including
without limitation, customer lists; provider lists; information concerning
methods of operations, systems, and products; Member Information; and, AI Data
(individually and collectively, “Confidential Information”). Each Party
acknowledges and agrees that the foregoing Confidential Information of a Party
(“Disclosing Party”) provided to the other Party (“Receiving Party”) is
confidential and proprietary and that the release of this information to any
third party may cause irreparable harm to the Disclosing Party. Accordingly, the
Receiving Party agrees not to disseminate to any third party, or use for any
purpose except as expressly authorized in this Agreement, Confidential
Information of the Disclosing Party; provided, however, that RA may provide
Member Information to its ISPs as required during the ordinary course of
providing Services pursuant to this Agreement. Further, each Party may disclose
Confidential Information in accordance with judicial or other governmental
order, provided the Receiving Party shall give the Disclosing Party reasonable
notice prior to such disclosure and shall comply with any applicable protective
order or equivalent.

 

b. The Parties also agree that a violation of the covenants described in this
Section 24 (“Confidentiality”) may cause irreparable and substantial damage and
that no adequate remedy may be available at law or in equity. Should either
Party be found to have violated the confidentiality provision of this Agreement,
it will be responsible for any direct damages resulting including costs and
reasonable attorney’s fees arising out of the violation. In addition to the
recovery of money damages and any other rights and remedies available at law or
in equity, the non-breaching Party shall be entitled to seek equitable relief by
way of a temporary restraining order, temporary injunction or permanent
injunction. Such equitable relief can be sought in any court of law having both
subject matter and personal jurisdiction as reaffirmed in Section 26(d)
(“Governing Law”) herein.

 

c. This Section 26 (“Confidentiality”) will survive the termination or
expiration of this Agreement.

 

25.Indemnification/Hold Harmless.

 

a. Each Party agrees to indemnify and hold harmless, to the fullest extent
permitted by law, the other Party from any and all acts by it which may be
unauthorized hereunder or contrary to the terms and conditions of this
Agreement.

 

b. AI assumes liability for and agrees to indemnify and hold harmless, to the
fullest extent permitted by law, RA, its respective shareholders, directors,
officers, Affiliates, successors, assigns, employees, subcontractors and agents,
from and against any and all liabilities, claims, actions, losses, damages,
injuries, penalties, costs, demands, and expenses (including without limitation
legal fees) of every kind and nature imposed on, incurred by or asserted against
RA in any way related to, connected with or arising out of AI’s alleged
negligent acts or omissions arising from this Agreement.

 

c. RA assumes liability for and agrees to indemnify and hold harmless, to the
fullest extent permitted by law, AI, its respective shareholders, directors,
officers, Affiliates, successors, assigns, employees, subcontractors and agents,
from and against any and all liabilities, claims, actions, losses, damages,
injuries, penalties, costs, demands, and expenses (including without limitation
legal fees) of every kind and nature imposed on, incurred by or asserted against
AI in any way related to, connected with or arising out of RA’s intentional acts
or willful misconduct arising from this Agreement.

 



15

 

 

d. Within fifteen (15) business days after receipt by a Party entitled to
indemnification under this Section 25 (“Indemnification/Hold Harmless”) (an
“Indemnified Party”) of notice of the commencement of any investigation, action,
claim or proceeding against it, such Indemnified Party shall, if a claim in
respect thereof is put to the other Party (an “Indemnifying Party”), give the
Indemnifying Party written notice of the commencement thereof. Failure to timely
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability which it may have to the Indemnified Party.

 

e. In case any such action is brought against the Indemnified Party, and the
Indemnified Party notified the Indemnifying Party of the commencement of any
investigation, action, claim or proceeding against it for which the Indemnified
Party intends to seek indemnification, the Indemnifying Party will be entitled
to participate therein and, to the extent that it may wish, assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party. After
notice from the Indemnifying Party of its intention to assume the defense of an
action, the Indemnified Party shall bear the expenses of any additional counsel
obtained by it, and the Indemnifying Party shall not be liable to such
Indemnified Party under this Section 25 (“Indemnification/Hold Harmless”) for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof, other than reasonable costs of
investigation. The Indemnified Party may not settle any action without the
written consent of the Indemnifying Party, and the Indemnifying Party may not
settle any action without the consent of the Indemnified Party. In either event,
consent shall not be unreasonably withheld.

 

f. The rights and obligations set forth in this Section 25
(“Indemnification/Hold Harmless”) shall survive any expiration or termination of
this Agreement.

 

26.Miscellaneous.

 

a. Assignment. Neither AI nor RA shall assign or transfer any material rights,
duties or obligations, or any portion thereof, under this Agreement without the
prior written consent of the other Party. The Parties agree that this Section
26(a) (“Assignment”) is not intended to apply to RA’s ISPs contracted with RA or
RA Affiliates to perform Services in accordance to this Agreement.

 

b. Severability. Should any portion of this Agreement be held by a court of
competent jurisdiction to be invalid or unenforceable, such provision or
requirement will be enforced only to the extent it is not in violation of such
law or is not otherwise unenforceable and all other provisions and requirements
of this Agreement will remain in full force and effect.

 

c. Modification. No alterations or additions to this Agreement shall be binding
unless memorialized in writing and signed by both Parties, except as herein
otherwise provided.

 

d. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflicts of laws that would otherwise cause the application of the laws of
any jurisdiction other than the internal laws of the State of Florida to the
rights and duties of the Parties.

 



16

 

 

e. Dispute Resolution. In case of any dispute arising from, or in connection
with the subject matter of this Agreement, including the interpretation or
enforcement of this Agreement but excluding the seeking of extraordinary relief
as provided in Section 26(d) (“Governing Law”) above, any such dispute shall be
resolved, to the extent possible, by informal meetings between the Parties and
discussions in good faith. The Parties’ objective and intent is to have disputes
resolved by the appropriate levels of authority without the need for escalation.
Any dispute or disagreement arising between Road America and AI that cannot be
mutually resolved, after referral to the Parties’ respective senior vice
president or their designees for discussion and attempted resolution, shall be
submitted for mandatory non-binding mediation which shall be undertaken before a
mediator appointed by the American Arbitration Association (the “AAA”) in
accordance with the AAA’s Commercial Mediation Procedures. This mediation shall
take place at the offices of AAA in Miami, Florida, or as otherwise agreed to by
the Parties. It shall be mandatory for the Parties to be represented by a
vice-president or an officer of equal or higher rank within the organization.
Other representatives of the Parties may be in attendance and present at this
mediation. In the event that a Party fails to respond to a written mediation
request, the requesting Party may file suit in court as set forth in Section
26(d) (“Governing Law”), supra.

 

f. If the dispute has not been resolved within thirty (30) days after their good
faith effort to mediate, the parties hereby irrevocably and unconditionally
agree that any action must be brought in the court(s) having jurisdiction in
Miami-Dade County, Florida. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN
ANY OF THE PARTIES ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. Any Party may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the Parties to
the waiver of their right to trial by jury.

 

g. Attorneys’ Fees. In any legal action or other proceeding brought for the
enforcement of this Agreement, the non-prevailing Party shall pay the prevailing
Party’s attorney’s fees, court costs and all expenses even if not taxable as
court costs, including, without limitation, all such fees, costs and expenses
incident to appeals.

 

h. Section and Paragraph Headings. The section and paragraph headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.

 

i. Notices. Any notice, demand, or communication required, permitted, or desired
to be given hereunder, shall be given in writing and deemed effectively given
when personally delivered or mailed by prepaid certified mail, return receipt
requested, or by nationally recognized overnight courier, directed to the
respective Parties addressed as follows:

 

AI RA     Arcimoto, Inc. Road America Motor Club 2034 West 2nd Avenue 7300
Corporate Center Drive Eugene, OR 97402 Suite 601   Miami, FL  33126    
Attention: President Attention:  President       with a copy to:   Legal &
Compliance Dept.

 



17

 

 

or to such other address, and to the attention of such other person(s) or
officer(s), as either Party may designate by written notice pursuant to this
Section 26(i) (“Notices”). Notice shall be deemed effectively given when
personally delivered or mailed by prepaid certified mail, return receipt
requested, or by nationally recognized overnight courier.

 

j. Waiver of Breach. The waiver by either Party of a breach, failure, right,
remedy or violation of any provision of this Agreement shall not operate as, or
be construed to be, a waiver of any other breach, failure, right, remedy or
violation, whether or not similar, nor shall any waiver constitute a continuing
waiver.

 

k. Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the Parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of either Party, the other Party shall execute such additional
instruments and take such additional acts as may reasonably be necessary to
effectuate this Agreement.

 

l. Force Majeure. Neither Party shall be liable nor deemed to be in default for
any delay or failure in performance under this Agreement or other interruption
of service deemed resulting, directly or indirectly, from Force Majeure events
including, without limitation, acts of God, civil or military authority, acts of
public enemy, war, accidents, fires, explosions, earthquakes, floods, failure of
transportation, strikes or other work interruptions by either Party’s vendors,
or any similar or dissimilar cause beyond the reasonable control of either
Party. Performance shall be excused during the existence of any event of Force
Majeure and, if such event continues for more than forty-five (45) days, it
shall give rise to cause to terminate this Agreement.  The Party unable to
perform because of an event of Force Majeure shall advise the other Party in
writing of the existence of such event within five (5) days of the knowledge of
the existence of such event.   If the event of Force Majeure is of public
knowledge, written notice of such is excused.  Once the event preventing
performance has been resolved, the Party unable to perform shall give notice in
writing that it is ready to again commence performance of its obligations.

 

m. Time of Essence. Time shall be of the essence with respect to this Agreement.

 

n. Entire Agreement. This Agreement supersedes all previous oral or written
representations, agreements, promises, or other communications, concerning or
relating to the subject matter of this Agreement, and constitutes the entire
Agreement between the Parties. RA and AI shall be entitled to no benefits other
than those specified herein. No amendment to this Agreement shall be valid
unless incorporated as provided herein, and such amendment(s) will become
effective on the date stipulated in such amendment(s). RA and AI specifically
acknowledge that in entering into and executing this Agreement, RA and AI rely
solely upon the representations and agreements contained in this Agreement and
no others.

 

o. Restricted Authority. AI and RA shall have no authority other than as
expressly granted by this Agreement. Neither RA nor AI is authorized to: (i)
alter, waive, or modify any of the terms or conditions of any program offered by
the other Party, (ii) enter into any agreement or contract on behalf of the
other Party, (iii) accept any money on behalf of the other Party, or (iv) extend
credit for or on behalf of the other Party.

 

p. Survivorship. This Agreement shall survive any corporate mergers,
acquisitions, IPOs, change in ownership or Control, or corporate re-structuring
of either Party.

 



18

 

 

q. Interpretation. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction will be applied against either Party.

 

r. Counterparts. This Agreement may be executed in one or more counterparts and,
upon the execution by both Parties, any one of which may be taken as an original
and shall constitute the same instrument.

 

s. Facsimile/Electronic Execution. This Agreement may be executed as facsimile
and/or electronic original, and each copy of this Agreement bearing the
facsimile or electronically transmitted signature of the authorized
representative of each Party shall be deemed to be an original.

  

{The remainder of this page is intentionally left blank. Signature page to
follow.}

 

19

 

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be to be
signed and delivered by its duly authorized officer or representative as of the
dates written below.

 

SIGNED THIS 4 day of February 2020 by:

 

WITNESS:   ARCIMOTO, INC.           By:     By: /s/ Douglas M. Campoli          
      Print Name: Douglas M. Campoli                 Title: CFO, Secretary and
Treasurer           SIGNED THIS 4 day of February 2020 by:                
WITNESS:   BRICKELL FINANCIAL SERVICES-MOTOR CLUB, INC. d/b/a ROAD AMERICA MOTOR
CLUB           By:     By: /s/ Jair Marrugo                 Print Name:   Jair
Marrugo                 Title: CEO, Road America           WITNESS:   ROAD
AMERICA MOTOR CLUB, INC.           By:     By: /s/ Jair Marrugo                
Print Name: Jair Marrugo                 Title: CEO, Road America

 

 

20 



 

  